NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 19, 2014
                                 Decided May 1, 2014

                                        Before

                         RICHARD A. POSNER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 13-2707

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Northern District of Indiana,
                                              Hammond Division.
      v.
                                              No. 2:11cr29-001
SANUEL JOHNSON,
    Defendant-Appellant.                      Joseph S. Van Bokkelen,
                                              Judge.

                                      ORDER

       Sanuel Johnson pleaded guilty to possessing a firearm as a felon, see 18 U.S.C.
§ 922(g)(1), and was sentenced to 24 months’ imprisonment to be followed by three
years’ supervised release. Five months into Johnson’s term of supervised release, his
probation officer petitioned for revocation. At a hearing, see FED. R. CRIM. P. 32.1,
Johnson admitted that he possessed and used morphine and marijuana, used excessive
amounts of alcohol, falsely denied to his probation officer that he owned a car, and
drove that car without a license. The district court revoked his supervised release and
imposed 11 months’ reimprisonment.
No. 13-2707                                                                            Page 2

        Johnson has filed a notice of appeal, but his appointed attorney asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). Johnson has not accepted our invitation to comment on his lawyer’s submission.
See CIR. R. 51(b). Counsel has submitted a brief that is adequate on its face—meaning
that it explains the nature of the case and fully and intelligently discusses the issues that
a revocation proceeding might be expected to involve—and therefore we limit our
review to the challenges to the district court’s rulings that counsel has identified as
possibly having some merit. See United States v. Schuh, 289 F.3d 968, 973 (7th Cir. 2002);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

        Counsel first consider whether Johnson could argue that the district court abused
its discretion by revoking his supervised release. That argument would be frivolous, not
only because Johnson admitted violating conditions of his release, 18 U.S.C. § 3583(e)(3);
United States v. McIntosh, 630 F.3d 699, 703 (7th Cir. 2011); United States v. Miller, 557
F.3d 910, 914 (8th Cir. 2009), but also because revocation (and imprisonment) was
mandatory since one of those conditions is the prohibition against unlawful possession
of controlled substances, see 18 U.S.C. § 3583(g)(1); United States v. Hondras, 296 F.3d 601,
602 (7th Cir. 2002).

        Counsel also considers whether Johnson could argue that his 11-month term of
reimprisonment is plainly unreasonable. See United States v. Berry, 583 F.3d 1032, 1034
(7th Cir. 2009); United States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007). Counsel
concludes that any challenge to the length of the term would be frivolous, and we agree.
The term is within the range of 5 to 11 months that results from applying the Sentencing
Commission’s policy statements (given that Johnson’s violations are Grade C and his
criminal-history category is III). See U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a). Further, the district
judge’s comments at the revocation hearing reflect consideration of the relevant factors
in 18 U.S.C. § 3553(a): The judge acknowledged that Johnson accepted responsibility for
the violations and had been attending classes at a community college, as well as
substance-abuse and anger-management classes. See id. §§ 3583(e), 3553(a)(1). But the
court also emphasized that Johnson had violated the conditions of his supervised
release “many times over” and told Johnson that he “quite simply, needs to do better.”
See id. § 3553(a)(1), (a)(2)(B). The judge was not required to say more before revoking
Johnson’s supervised released and imposing a term of reimprisonment. See United States
v. Neal, 512 F.3d 427, 438–39 (7th Cir. 2008).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.